Citation Nr: 0017755	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-06 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.  

2.  Entitlement to service connection for a cervical spine 
condition.

3.  Entitlement to service connection for right hand 
arthritis.  

4.  Entitlement to service connection for bilateral knee 
condition.

5.  Entitlement to service connection for bilateral shin 
splints.  

6.  Entitlement to service connection for bilateral loss of 
vision.  

7.  Entitlement to service connection for 
hypercholesterolemia.  

8.  Entitlement to service connection for herpes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION


The veteran served on active duty from August 1977 to 
August 1997.  

This appeal arises from January 1998 and April 1998 rating 
decisions of the VA RO.  In January 1998, the RO, among other 
actions not on appeal, denied service connection for 
bilateral shin splints, loss of vision, hypercholesterolemia, 
and herpes.  In April 1998, the RO denied service connection 
for low back, cervical spine, and bilateral knee pain, and 
right hand arthritis.  

As noted by the veteran's representative in a November 1999 
written brief presentation, the veteran has raised the issue 
of entitlement to service connection for bilateral tinnitus.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's claims of service connection for low back 
and bilateral knee disorders, right hand arthritis, and 
bilateral loss of vision, are not accompanied by competent 
medical evidence of current diagnoses.  

2.  The claims for service connection for a low back and 
bilateral knee disorders, right hand arthritis, and bilateral 
loss of vision are not plausible. 

3.  A nexus between the veteran's current 
hypercholesterolemia, a laboratory finding controlled by use 
of Zocor medication, and his prior service, is not 
demonstrated.  

4.  The claim for service connection for hypercholesterolemia 
is not plausible.

5.  The veteran's claims of service connection for a cervical 
spine disorder, bilateral shin splints, and herpes, are 
plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claims of service connection for a low back 
disorder, bilateral knee condition, right hand arthritis, 
bilateral loss of vision, and hypercholesterolemia, are not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  The veteran's claims of service connection for a cervical 
spine disorder, bilateral shin splints, and herpes are well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question, as to the issues of entitlement to 
service connection for low back condition, right hand 
arthritis, bilateral knee condition, bilateral loss of 
vision, and hypercholesterolemia is whether the veteran has 
presented well-grounded claims.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993). 

A veteran must satisfy three elements in order for a claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Third, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown by medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); See also, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Where, as in the instant case on appeal, the determinative 
issue involves medical diagnosis and etiology, competent 
medical evidence to the effect that the claim is plausible is 
required.  Id.  With regard to non-medical matters, and in 
determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  For the reasons discussed 
below, the Board finds that the veteran has not presented 
well-grounded claims for entitlement to service connection 
for low back condition, right hand arthritis, bilateral knee 
condition, bilateral loss of vision, and 
hypercholesterolemia, and that the veteran has presented 
well-grounded claims of service connection for a cervical 
spine disorder, bilateral shin splints, and herpes.  


I.  Factual Background 

Service medical records include reports of physical 
examination and medical history, dated in December 1976, 
prior to the veteran's entry into active service in August 
1977.  While the report of physical examination shows normal 
clinical evaluations in most areas, the veteran failed a 
color vision test.  On further testing, he passed for red and 
green.  Additionally, he was noted not to have any defects or 
communicable diseases.  In a Report of Medical History, the 
veteran reported a history of swollen or painful joints; 
frequent or severe headaches; cramps in his legs; mild 
occasional pain in the right knee when he runs; and, 
occasional mild cramps in both legs after swimming.  The 
examiner considered these not to be disabling.  

In August 1979, the veteran complained of low back pain.  On 
examination, he was able to touch his toes without 
difficulty, but he had some pain when turning his trunk.  The 
assessment was low back pain/strain from slouching at typing 
and using a new bed.  He was given medication and counseled 
on back muscle exercises.  

In February 1981, the veteran reported a three month history 
of occasional back pain, without any history of trauma.  On 
examination, a full range of motion was observed, but with 
pain on hyperextension and extreme flexion.  The impression 
was lumbar muscle spasm/strain.  

In March 1981, the veteran was diagnosed with gonorrhea.  On 
physical examination in March 1982, clinical evaluations were 
normal in all areas.  The associated Report of Medical 
History shows a reported history of venereal disease (VD).  
The veteran continued to give this history on subsequent in-
service examinations, as noted below.  

In March 1984, the veteran was seen for a bruise of the right 
hand when he closed a sliding window on the hand.  No follow-
up treatment is shown.  In March 1988, on the Report of 
Medical History, the veteran admitted to a history of VD, but 
he denied any swollen or painful joints, or leg cramps.  In 
April 1988, on a physical examination for an extension in 
service, clinical evaluations were described as normal in 
part pertinent to the appeal.  In May 1988, he was treated 
for Chlamydia.  

In a January 1990 Report of Medical History the veteran again 
denied any swollen or painful joints, or cramps in his legs.  
In a June 1993 Report of Medical History the veteran again 
denied any history of swollen or painful joints, or any 
cramps in his legs, and the examiner noted a history of 
gonorrhea in 1981 and Chlamydia in 1985.  These were not 
considered disabling, and the examiner thought that the 
veteran had no chronic medical problems.  

In October 1995, the veteran was seen with complaints of 
arthralgia of 1-1/2 months duration.  On examination, there was 
no deformity or effusion in the knees, some crepitus was 
noted, as well as point tenderness in the right wrist.  The 
diagnostic impression was arthralgia.  X-rays were ordered, 
but notation of the results, if any, are not of record.  

In November 1995, the veteran was evaluated for bilateral 
knee pain after running one day, approximately 1-1/2 months 
prior to the examination.  The assessment was recovering from 
mild patella tenderness secondary to overuse.  He also was 
seen later in the month for his right hand and bilateral knee 
pain.  The right hand examination was normal and the 
bilateral knee examination revealed full range of motion, no 
effusion, but some crepitus.  The assessment was hand and 
knee pain, not related.  Approximately three weeks later, he 
was assessed with right hand pain, unknown etiology.  

In December 1995, the veteran underwent a magnetic resonance 
imaging (MRI) of the cervical spine.  The impression was a 
small central disc bulge or spondylitic bar at C5-6.  No 
additional bulges or herniations were noted.  He was also 
seen with continued complaints of right hand and bilateral 
knee pain.

In January 1996, the veteran was seen with chronic bilateral 
knee pain, right hand pain and herniated nucleus pulposus at 
C5-C6.  At that time, the veteran had just completed an 
examination with physical therapy, so the examination was 
deferred.  The impression was herniated nucleus pulposus, and 
right hand and bilateral knee pain.  Also in January 1996, an 
examiner noted that there were no changes in his knee pain 
and flexibility.

In February 1996, the veteran received physical therapy 
treatment.  He complained of chronic pain and right hand 
numbness.  He had full range of motion of the upper 
extremities.  The assessment was rule out thoracic outlet 
syndrome as source of paresthesia vs. herniated nucleus 
pulposus.  He was also seen complaining of pain in the right 
hand while typing, decreased range of motion in both knees 
and a history of herniated nucleus pulposus of C5-6.  He was 
waived from swimming and running on physical training.  X-ray 
examination of the cervical spine in March 1996 showed a 
normal cervical spine.  

In April 1996, the veteran was seen for spasm due to intra 
bulge slip disc documented in the record by the orthopedic 
clinic.  It was noted that he had limited range of motion of 
the neck.  The assessment, however, was spasm, back of the 
neck, due to exercise.  

In October 1996, the veteran was seen in the clinic for pain 
in the left leg of two weeks duration.  Examination revealed 
no edema, erythema or deformity.  The veteran displayed some 
guarding of the left leg with pain on palpation along the 
tibia.  X-rays were within normal limits.  The assessment was 
left leg shin splint.  

In December 1996, the veteran was seen complaining of left 
leg pain.  Examination revealed no swelling or erythema.  He 
did have increased tenderness in the left leg.  The 
assessment was rule out shin splints.  

In April 1997, the veteran was seen in the Family Practice 
clinic for low back pain of 1-1/2 weeks duration.  He 
complained of low back pain after sitting in a class in an 
uncomfortable chair for one week.  He believed it may have 
been due to the chair and his posture.  He gave no previous 
history of back pain and also indicated that he had right 
hand pain that was unresolved.  Physical examination revealed 
muscular spasm at L1-L3.  He had full range of motion and a 
gait within normal limits.  The assessment was mechanical low 
back pain.  He was prescribed Robaxin, continued on Naprosyn, 
told to take hot soaks, and given a consultation with 
physical therapy and follow-up in six weeks time.  

In May 1997, the veteran was seen in the Family Practice 
clinic with complaints of pain in the femoral tibia area and 
low back.  The pertinent assessment was controlled low back 
pain and left chondromalacia.  

On retirement examination in June 1997, the veteran had some 
crepitus bilaterally of the knees, for which the examiner's 
assessment was to rule out osteoarthritis.  The veteran 
reported a medical history of swollen or painful joints, 
frequent or severe headaches, eye trouble, VD, and cramps in 
his legs.  The examiner indicated that while the veteran had 
a painful swollen right knee joint in 1976, that this had 
been negative from 1977 to the present.  The veteran reported 
that his right knee treatment included Motrin, Naprosyn, and 
physical therapy.  He reported a history of colorblindness, 
gonorrhea in 1981, Chlamydia in 1985, attendance at a 
cholesterol lowering education class and physical therapy for 
low back pain in May and June 1997.  On examination, the 
veteran was able to perform various exercises, his trunk 
range of motion was described as full, and he was instructed 
to continue his exercise program.  While seen in the family 
practice clinic, the examiner indicated that in addition to 
physical therapy, he was prescribed Naprosyn and Robaxin for 
L3-4 paraspinal low back pain without paresthesias or changes 
in bowel/bladder habit.  The assessment was low back pain 
secondary to questionable osteoarthritis.  

In July 1997, the veteran was seen by a physical therapist 
for follow-up for his low back pain.  His back was described 
as strong but the area was still tender while lying supine or 
on prolonged standing.  He had a normal gait, full trunk 
range of motion and no edema or erythema of the lumbar area.  
His status was described as unchanged and he was instructed 
to follow-up in the orthopedic and physical therapy clinics 
in three weeks.  

In August 1997, the veteran was seen by the physical 
therapist for follow-up for his low back pain.  He reported 
that he received an injection of 
Lidocaine/Marcaine/Dexamethasone and indicated that he felt 
"a little better."  Physical examination revealed active 
range of motion within normal limits.  His sitting posture 
was described as fair.  The assessment was chronic low back 
pain, improving.  He was seen in the medical clinic two days 
later and reported that his back pain was half of what it 
used to be.  The assessment was chronic back pain with point 
tenderness, improved after injection.  Later that month, he 
was seen regarding a follow-up on his low back pain.  The 
assessment was "resolved" low back pain, and physical 
therapy was discontinued.  The veteran's discharge from 
service was effective in August 1997.  

The post-service medical evidence includes VA examination 
reports dated in October 1997 and February 1998.  On VA 
general medical examination in October 1997, the veteran 
reported a medical history of neck pain since 1987, radiating 
up into his head approximately every two weeks.  Notation was 
made than an in-service 1987 MRI had shown a small central 
C5-6 disc herniation or bulge.  On present examination, the 
veteran had full range of motion.  The examiner could find no 
obvious source of pain.  As for right hand arthritis, while 
the veteran maintained that his wrist hurt and that he has 
difficulty griping objects, on examination he was found to 
have normal grip strength, bilaterally and equally.  He 
reported that his knees hurt, especially in cold climate, 
which was somewhat relieved by Tylenol pain medication.  He 
also related that he developed shin splints in basic training 
and he has been unable to run secondary to this.  He related 
low back problems since 1979.  Palpation of the back on 
examination was benign.  No low back or knee disorder was 
diagnosed.  Notation was made that the veteran's cholesterol 
had been 354, LDL 269, and HDL of 69, for which he had been 
placed on Zocor.  

The veteran also underwent an eye examination in 
October 1997.  He denied significant past ocular history and 
any previous episode of trauma or eye surgery.  At the time 
of the examination, he denied using any prescription 
medication and only used artificial tears as needed.  The 
diagnostic impression was essentially normal visual acuity 
and recently fitted with plano-lens for mild astigmatism, 
bilaterally, with notation that the examination findings had 
been, otherwise, totally normal.  It was recommended that he 
have semi-annual evaluation by an ophthalmologist or 
optometrist.  

The veteran underwent various VA examinations in 
February 1998.  At this time, he complained of neck, right 
hand, low back and bilateral knee pain.  Physical examination 
revealed full flexion, extension and rotation in his neck.  
He had 5/5 strength of his grip of his wrist extenders of his 
intrinsic of his biceps, triceps and deltoid.  He had normal 
sensation, normal tone, and equal reflexes, bilaterally.  X-
ray studies of the right hand, bilateral knees, and 
lumbosacral spine were obtained, with notation of normal 
results.  X-rays of the cervical spine were not obtained.  
(See Board Remand, below).  The assessment was cervical spine 
pain from unknown etiology, with notation that there was no 
organic cause as to why the veteran was having cervical spine 
pain.  As for his right hand--metacarpophalangeal and 
proximal joints, he denied any swelling and stated that cold 
weather caused his pain.  He related no rheumatoid arthritis 
in his family and stated that there was no certain time of 
day that was associated with his pain.  He related that he 
had difficulty with activities of daily living and fine motor 
function.  Physical examination of the right hand showed mild 
luno-triquertal interval tenderness.  He had pain on Watson's 
maneuver over the volar aspect of the proximal pole of the 
scaphoid.  There was no instability.  The assessment was that 
it was difficult to tell what the problem was with the 
veteran's right hand because the pain the veteran presently 
complained of was not the pain that was elicited on 
examination.  (The examiner was able to elicit some 
tenderness in the veteran's wrist but that was not his 
complaint, rather metacarpophalangeal joint and phalangeal 
joint pain, proximal; therefore, the examiner again opined 
that the examination results indicate no orthopedic cause for 
his reported pain.  

On VA examination of his low back in February 1998, the 
veteran reported an onset of mid-line low back pain in 1979.  
This pain was without trauma but he began to have a tender, 
painful mid low back from long walking and standing.  The 
examiner noted that the veteran had had physical therapy, 
with injections into the subcutaneous areas, and that he had 
obtained 100 percent relief.  The veteran also reported 
difficulty with  activities of daily living.  Physical 
examination revealed mild tenderness between L2-L4, but there 
was no mass, erythema, warmth, fascia defect, or 
discoloration in the skin.  He had no atrophy of the 
lumbosacral muscles or lower extremities, and had excellent 
lower extremity strength.  He was able to bend over and touch 
his toes.  His x-rays were normal.  The assessment was low 
back pain with no etiology and no organic cause at the time.  

On examination of the knees, the veteran reported bilateral 
knee pain in what appeared to be in the peripatellar area 
with long standing, squatting, and going up and down stairs.  
He denied swelling and locking, and any giving-way.  X-rays 
were normal.  The assessment was bilateral knee pain with no 
instability, no evidence of meniscal tear, no evidence of 
patellar instability, no evidence of arthritis, and no 
organic cause for pain at the time of the examination.  


II.  Analysis -- 

(A).  Service Connection for Low Back and Bilateral Knee 
Pain, Right Hand Arthritis, and Bilateral Vision Loss  

It is the veteran's contention that he has low back and 
bilateral knee conditions, right hand arthritis, 
hypercholesterolemia, and loss of vision as a result of 
service.  He has asserted that he acquired these disorders in 
service, and that they continue presently.  However, the 
medical evidence of record does not support his contentions, 
as detailed below.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  If a 
veteran had active service of 90 days or more, certain 
chronic diseases, including arthritis, which become manifest 
to a compensable degree within the year after active service, 
will be rebuttably presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309.  Congenital or 
developmental defects, including refractive error of the eye, 
personality disorders, and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

As noted above, to sustain a well-grounded claim, the veteran 
must satisfy three elements.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  In 
the instant case on appeal, there is no evidence 
demonstrating current diagnoses of low back or bilateral knee 
disorders, right hand arthritis, or loss of vision.  It has 
been noted during and after service that the veteran had low 
back, knee, and right hand pain, but each of unknown 
etiology, and without current diagnosis.  While the veteran 
may indeed experience low back, bilateral knee, and/or right 
hand pain, with no competent medical evidence of current 
diagnoses, well grounded claims are not presented.  Moreover, 
pain alone is not enough to show current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  (Emphasis 
added).  

The veteran has not been diagnosed with arthritis of any 
joint, and both the low back and right hand pain have 
presented "no organic cause."  On retirement examination in 
June 1997, there was crepitus noted on bilateral knee 
examination and the assessment was rule out osteoarthritis.  
However, a February 1998 VA examination showed that x-rays 
associated with the right hand, lumbosacral spine, and 
bilateral knees were all normal.  

While the veteran's service medical records show treatment 
for the above claimed disorders, the Court has been clear 
that in the absence of evidence of current disability, there 
is no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); See also, Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. 
Gober, 126 F.3d 1464, 1468 (1997); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).   (Emphasis added).  

The Board notes that while the veteran is shown to have had 
some treatment for low back, knee, and right hand pain in 
service, current diagnoses are not of record, and recent x-
ray studies were normal.  The only evidence that the veteran 
has any of the aforementioned disabilities in or associated 
with service is his own lay statements.  However, his lay 
assertions are not supported by the medical evidence.  It is 
well established that lay persons cannot provide testimony 
when an expert opinion is required.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  (See also Moray v. Brown, 5 Vet. App. 
21 (1993) wherein the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) commented that lay assertions 
of medical causation will not suffice initially to establish 
a well-grounded claim).  Accordingly, the veteran's claims 
for service connection for low back and bilateral knee 
disorders and right hand arthritis are not plausible; there 
are no bases to find these claims to be well-grounded.  

Similarly, albeit more obvious, the veteran is not shown to 
have current "loss of vision," as claimed.  Additionally, 
any loss of visual acuity shown on recent VA examination in 
October 1997, has not been associated with service.  
(Emphasis added).  To be clear, the veteran's VA vision 
examination in October 1997 revealed a totally normal 
examination.  While a mild astigmatism was shown, his visual 
acuity was essentially normal, and the veteran claims "loss 
of vision."  This is clearly not shown.  In any event, 
congenital or developmental defects, such as refractive error 
of the eye-a common cause for decreased visual acuity, are 
not diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  As such, the 
evidence of record fails to demonstrate any diagnosis of loss 
of vision, or decrease in visual acuity, for which service 
connection may be granted.  Loss of vision is clearly not 
demonstrated.  In the absence of evidence of a current 
disability, there can be no valid claim.  Brammer; Rabideau, 
Supra.  

(B).  Hypercholesterolemia

As for hypercholesterolemia, the veteran was noted for a 
post-service history of elevated cholesterol levels in this 
blood, and that he participated in a cholesterol lowering 
education class, and that he was placed on Zocor.  The 
veteran has no medical disability that has been attributed to 
hypercholesterolemia, which is not a disability, but an 
indication of elevated cholesterol findings in the blood.  
The Court long ago found that "[i]n order for the veteran 
[to be granted service connection]....there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Since 
there was no such evidence in Rabideau, the claim was not 
found to be plausible and, therefore, it was not found to be 
well grounded.  Rabideau at 144.  

In summary, while the veteran may currently have high 
cholesterol levels in his blood, a finding which, while not 
shown in service, may have existed at that time, this finding 
has not been attributed to any in-service disease or injury.  
Accordingly, under the rule of Rabideau, a well grounded 
claim is not presented.  See also, Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Additionally, abnormal findings, 
even if shown in service, do not, of themselves, constitute 
chronic disability for which service connection may be 
granted under 38 C.F.R. § 3.303.  

The veteran has essentially provided his lay opinion as to 
the diagnosis and onset of his high cholesterol.  While the 
veteran is certainly competent to provide testimony regarding 
the occurrence of in-service events or symptomatology, see 
Murphy, supra, and Goss v. Brown, 9 Vet. App. 109 (1996), 
there is no indication in the record that he has the medical 
expertise necessary to conclude that any current 
hypercholesterolemia is attributable to service.  Id.  The 
claim must fail as not well-grounded.  

(C).  Cervical Spine, Bilateral Shin Splints, and Herpes

The veteran's claims of service connection for a cervical 
spine disorder, bilateral shin splints, and herpes, are well 
grounded; he has presented "plausible" claims, for the 
following reasons and bases.  

In regard to establishing a well-grounded claim, it is noted 
that the second and third Epps and Caluza elements 
(incurrence and nexus evidence) can also be satisfied under 
38 C.F.R. § 3.303(b) by (1) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (2) evidence showing post-service continuity of 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of such noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In service, the veteran made numerous complaints regarding 
cervical spine pain, a diagnosis was given, and the veteran's 
complaints have continued presently.  Service medical records 
include a December 1995 notation that an MRI of the cervical 
spine had revealed a small central disc bulge at C5-6, for 
which a diagnosis of herniated nucleus pulposus at C5-C6 was 
made in January 1996.  This diagnosis was again noted in 
April 1996.  While a February 1998 VA examination assessment 
was cervical spine pain from an unknown etiology, the 
veteran's reports of continued cervical spine pain are of 
particular import.  The Board notes that under the rule of 
Savage, symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, while no 
present cervical spine diagnosis was made on VA examinations 
in October 1997 and February 1998, this is of less 
significance in this case, as x-ray studies of the cervical 
spine were neither ordered nor obtained at those times.  
Accordingly, a well-grounded claim of service connection for 
cervical spine disability is presented, but service 
connection is not warranted at this time, without present x-
ray studies.  (Further development is indicated, as detailed 
in the associated Board Remand).  

Similarly, the veteran's service medical records show 
treatment for, and diagnosis of, bilateral shin splints.  In 
consideration of the May 1998 VA examiner's current diagnosis 
of shin splints, and the veteran's complains of continued leg 
pain, a well-ground claim is presented, even though the 
evidence is unclear as to whether the current diagnosis 
represents one on-going chronic disability.  Savage, 10 Vet. 
App. at 496.  (Further development is indicated, as detailed 
in the associated Board Remand).  

Finally, the veteran's service medical records clearly show 
no VD or herpes at entry into service, and some treatment for 
VD from 1981.  While no diagnosis of herpes was made in 
service, treatment for, and diagnoses of VD--Gonorrhea and 
Chlamydia, are shown in the 1980's.  While the veteran 
complains of continued 


potentially related symptomatology, he has not been provided 
a current VA examination for herpes.  Accordingly, with 
consideration of the service medical records, and his 
statements of continued symptoms, the Board finds that this 
claim is well grounded as well, albeit in need of further 
development.  (See associated Board Remand).  


ORDER

Service connection is denied for low back pain, bilateral 
knee pain, right hand arthritis, hypercholesterolemia, and 
loss of vision.  

The claims of service connection for a cervical spine 
disorder, bilateral shin splints, and herpes are well 
grounded.  


REMAND

The Court has held that the duty of the VA to assist 
claimants in the development of facts pertinent to their 
well-grounded claims, under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.103 and 3.159, as set forth by the Court in Littke v. 
Derwinski, 1 Vet. App. 90 (1990), requires that the VA 
accomplish additional development of the record if the record 
currently before it is inadequate.  Additionally, 38 C.F.R. 
§ 4.42 underscores the importance of complete VA medical 
examinations, noting that "when complete examinations are not 
conducted...it is impossible to visualize the nature and 
extent of the service-connected disability."  

The Board notes that the veteran's service medical records are 
significant for a December 1995 notation that an MRI of the 
cervical spine had revealed a small central disc bulge at C5-
6, for which a diagnosis of herniated nucleus pulposus at C5-
C6 was made in January 1996.  The veteran has reported 
continued neck pain, even though a diagnosis was not shown at 
separation from service and no post-service treatment is 
indicated.  While VA examinations in October 1997 and February 
1998 


resulted in no cervical spine diagnosis, no x-ray studies were 
obtained.  It is also unclear whether the veteran's service 
medical records were reviewed with any particular attention to 
the above in-service clinical findings and medical history.  
Accordingly, a more complete and thorough VA orthopedic 
examination is indicated, given the facts of this case.  

Similarly, the veteran has submitted well-grounded claims of 
service connection for bilateral shin splints and herpes, 
both of which were noted in service.  However, no VA 
examination for communicable diseases has been provided, and 
a May 1998 VA treatment summary indicates treatment for shin 
splints since the time of his most recent VA examination 
months earlier.  The Court has held that contemporaneous VA 
medical examinations must be provided, in order to fulfill 
the duty to assist, where either the veteran claims an 
increase in symptomatology of service-connected disability 
since the time of the last examination, or the available 
evidence is too old to adequately evaluate the current state 
of the condition.  See Olson v. Principi, 3 Vet. App. 480, 
482 (1992).  Given post-VA examination treatment for shin 
splints, the VA examination reports of record appear to be 
out-dated.  Moreover, the October 1997 and February 1998 VA 
examination reports are unclear as to whether a diagnosis of 
shin splints was being given.  

In view of the foregoing, these claims are REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment by all medical care providers 
(both VA and non-VA) who treated him for 
cervical spine, lower extremity or shin 
disorders, or herpes (or any other 
communicable disease) since his 
separation from service in August 1997.  

After securing the necessary release(s), 
the RO should obtain copies of any 
additional records.  The RO should seek 
and obtain copies of records from any VA 
medical center identified by the veteran 
pertinent to these claims, as well as any 
private treatment records.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, severity and etiology of any 
cervical spine or shin splint disorder.  
All indicated tests and studies should be 
performed, including x-rays of the 
cervical spine.  The claims folder must 
be made available to the examiner for use 
in the study of the case-to include a 
review of the veteran's documented in-
service clinical history.  The examiner 
should specifically identify the 
diagnoses given, and whether any 
diagnosis is due to service.  The 
examiner should set forth all findings 
and conclusions, along with rationale and 
support for the diagnoses entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence-
including the service medical records and 
documented clinical history.  

3.  The veteran should also be scheduled 
for an appropriate VA examination to 
determine the nature, severity and 
etiology of any herpes.  All indicated 
tests and studies should be performed, 
and the claims folder must be made 
available to the examiner for use in the 
study of the case-to include a review of 
the veteran's documented in-service 
clinical history.  The examiner should 
specifically identify any diagnosis, and 
if a diagnosis of herpes is made, whether 
this is due to or related to symptoms 
reported or treated in service, including 
in-service notation of VD, Gonorrhea, and 
Chlamydia.  

The examiner should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence-including the 
service medical records and documented 
clinical history.  

4.  After completion of the development 
requested above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claims for service 
connection for a cervical spine disorder, 
bilateral shin splints, and herpes, on 
the basis of all pertinent evidence of 
record, to include all the evidence added 
to the record since the last supplemental 
statement of the case. 

5.  If the benefit sought by the veteran 
is denied, he and his representative 
should be furnished a supplemental 
statement of the case.  They should be 
afforded the appropriate opportunity to 
submit argument or additional evidence in 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



